DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 28 November 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 9 recites “a tool including…and a cylindrical insert defining a receiving tube…” It is unclear if the claimed structures after “a tool” are further defining the tool or are separate from the tool and still included in the fastening system stated in the preamble. For further examination purposes it will be interpreted that claim 9 reads as:
9. A fastening system comprising:
a tool, the tool further comprising: 
an input shaft having a hardness;
an output shaft having the hardness; and
the input shaft and the output shaft connected to each other and defining an internal tube along a longitudinal axis of the tool; and
	a cylindrical insert defining a receiving tube, the receiving tube configured to receive the output shaft.
	Claims 10-16 are thus rejected for their dependency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fernandez (WO 2010007402 A1).
Regarding claim 1, Fernandez teaches a tool (10) (Title, Abstract) comprising:
An input shaft (12), having a hardness; and
An output shaft (14) having the hardness (as Fernandez discloses the tool is a singular body it is interpreted the input and output shafts have the same hardness) (Fig 1-2; Pg 9, Ln 26 – Pg 10, Ln 3); the input shaft (12) and the output shaft (14) connected to each other and defining an internal tube (16) along a longitudinal axis of the tool (10) (Fig 1-2; Pg 10, Ln 14-16). 
Regarding claim 2, Fernandez further teaches the tool (10) is monolithic (Fig 1-2; Pg 9, Ln 26 – Pg 10, Ln 3).
Regarding claim 3, Fernandez further teaches the tool (10) has radial symmetry (Fig 1-2).
Regarding claim 4, Fernandez further teaches the output shaft (14) is a polygonal rod (Fig 1-2).
Regarding claim 5, Fernandez further teaches the polygonal rod includes at least six sides (including the four sides of the square cross-section of output shaft 14, examiner notes the four additional sides attributed to the chamfered edges) (Fig 1; Pg 11, Ln 9-13).
Regarding claim 6, Fernandez further teaches the input shaft (12) has a first outer diameter,
the output shaft (14) has a second outer diameter, and the first outer diameter is greater than the second outer diameter (Fig 1-2).
Regarding claim 7, Fernandez further teaches the define internal tube (16) extends from a distal end region of the tool (10) to a proximal end region of the tool (10) (Fig 1-2; Pg 10, Ln 14-16).
Regarding claim 8, Fernandez further teaches the defined internal tube (16) has a substantially constant diameter along a length of the defined internal tube (16) (Fig 1-2; Pg 10, Ln 14-16).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez in view of Kelly et al. (US 4,699,029) hereinafter Kelly.
Regarding claim 9, (taking the interpretation of the 112b rejection above) Fernandez teaches a fastening system (Abstract) comprising:
a tool (10) (Title; Abstract), the tool (10) further comprising:
an input shaft (12) having a hardness; and
an output shaft (14) having the hardness (as Fernandez discloses the tool is a singular body it is interpreted the input and output shafts have the same hardness) (Fig 1-2; Pg 9, Ln 26 – Pg 10, Ln 3); and
the input shaft (12) and the output shaft (14) connected to each other and defining an internal tube (16) along a longitudinal axis of the tool (10) (Fig 1-2; Pg 10, Ln 14-16).
	Fernandez does not explicitly disclose the fastening system further comprises a cylindrical insert defining a receiving tube, the receiving tube configured to receive the output shaft.
	Kelly teaches a fastening system (Abstract) and further teaches a tool with an input shaft (78) and an output shaft (72). Kelly further teaches the fastening system comprises a cylindrical insert (76) defining a receiving tube (74), the receiving tube (74) configured to receive the output shaft (72) (Fig 6-7; Col 3, Ln 5-11).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify fastening system of Fernandez to include a cylindrical insert defining a receiving tube, the receiving tube configured to receive the output shaft as taught by Kelly in order to effectively apply torque and securely fasten multiple elements.
Regarding claim 10, Fernandez further teaches the tool (10) is monolithic (Fig 1-2; Pg 9, Ln 26 – Pg 10, Ln 3).
Regarding claim 11, Fernandez further teaches the tool (10) has radial symmetry (Fig 1-2).
Regarding claim 12, Fernandez further teaches the output shaft (14) is a polygonal rod (Fig 1-2).
Regarding claim 13, Fernandez further teaches the polygonal rod includes at least six sides (including the four sides of the square cross-section of output shaft 14, examiner notes the four additional sides attributed to the chamfered edges) (Fig 1; Pg 11, Ln 9-13).
Regarding claim 14, Fernandez further teaches the input shaft (12) has a first outer diameter, the output shaft (14) has a second outer diameter, and the first outer diameter is greater than the second outer diameter (Fig 1-2).
Regarding claim 15, Fernandez further teaches the define internal tube (16) extends from a distal end region of the tool (10) to a proximal end region of the tool (10) (Fig 1-2; Pg 10, Ln 14-16).
Regarding claim 16, Fernandez further teaches the defined internal tube (16) has a substantially constant diameter along a length of the defined internal tube (16) (Fig 1-2; Pg 10, Ln 14-16).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hobbs (US 6,019,019).
Lukes et al. (US 2015/0000479 A1)
Auger et al. (US 2015/0335368 A1)
Kukucka et al. (US 2018/0354102 A1)
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE P BERSABAL whose telephone number is (571)272-8952. The examiner can normally be reached M-F 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTINE BERSABAL/Examiner, Art Unit 3726          


/DAVID P BRYANT/Supervisory Patent Examiner, Art Unit 3726